DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 30-48 in the reply filed on 3 February 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30, 33 – 35, 38, 40, 42 – 44 and 47 are rejected under 35 U.S.C. 102 (a) (1) being anticipated by Aisenbrey (US PG publication 2006/0289189).
Regarding Claim 30: Aisenbrey discloses a method for forming insulation on a winding wire (fibrous wiring is resin coated, the wiring may be magnetic (magnet wire), the coating acts as an insulator (insulation) [0011],[0056], and [0071]), the method comprising: providing a thermoset ]polymeric material (Aisenbrey discloses an alternative embodiment wherein the polymeric material is thermoset ([0072])) to an extruder comprising one or more rotating screws 
Regarding Claim 33: Aisenbrey discloses the method of the invention as described above in the rejection of Claim 30.  Aisenbrey further discloses wherein providing a thermoset polymeric material comprises: providing a plurality of ingredients for the thermoset polymeric material to the extruder; and processing the plurality of ingredients within the extruder to facilitate polymerization of the thermoset polymeric material (thermoset resins comprise polymer and catalyst ([0072], and Aisenbrey discloses extruding them to coat the fiber wire [0079] and Figure 5).
Regarding Claim 34: Aisenbrey discloses the method of the invention as described above in the rejection of Claim 30.  Aisenbrey further discloses wherein providing a thermoset polymeric material comprises providing one of (i) polyimide, (ii) polyamide, or (iii) polyamide imide ([0047]).
Regarding Claim 35: Aisenbrey discloses the method of the invention as described above in the rejection of Claim 30.  Aisenbrey further discloses wherein press extruding the thermoset polymeric material comprises extruding the thermoset polymeric material as a paste, a slurry, or as a semi- solid (Aisenbrey discloses thermoset polymers are often provided as liquids or low melting point solids (semi-solid) in their initial form [0072])).
Regarding Claim 38: Aisenbrey discloses the method of the invention as described above in the rejection of Claim 30.  Aisenbrey further the method comprising: adding one or more filler 
Regarding Claim 40: Aisenbrey discloses a method for forming insulation on a winding wire(fibrous wiring is resin coated, the wiring may be magnetic (magnet wire), the coating acts as an insulator (insulation) [0011],[0056], and [0071]), the method comprising: providing, to an extruder comprising one or more rotating screws, a thermoset polymeric material containing less than thirty percent by weight of solvent (Aisenbrey discloses an alternative embodiment wherein the polymeric material is thermoset ([0072]) and further discloses pure material in the form of pellets [0034]), which would necessarily have less than 30% solvent).; processing the thermoset polymeric material within the extruder to increase its temperature and pressure(increases in temperature and pressure (Figure 5 and [0034-0035]); press extruding the thermoset polymeric material as insulation on a magnet wire; and curing the extruded insulation material ([0071]-[0072]).
Regarding Claim 42: Aisenbrey discloses the method of the invention as described above in the rejection of Claim 40.  Aisenbrey further discloses wherein providing a thermoset polymeric material comprises: providing a plurality of ingredients for the thermoset polymeric material to the extruder; and processing the plurality of ingredients within the extruder to facilitate polymerization of the thermoset polymeric material (thermoset resins comprise polymer and catalyst ([0072], and Aisenbrey discloses extruding them to coat the fiber wire [0079] and Figure 5).
Regarding Claim 43: Aisenbrey discloses the method of the invention as described above in the rejection of Claim 40. Aisenbrey further discloses wherein providing a thermoset 
Regarding Claim 44: Aisenbrey discloses the method of the invention as described above in the rejection of Claim 40.  Aisenbrey further discloses wherein press extruding the thermoset polymeric material comprises extruding the thermoset polymeric material as a paste, a slurry, or as a semi- solid (Aisenbrey discloses thermoset polymers are often provided as liquids or low melting point solids (semi-solid) in their initial form [0072])).
Regarding Claim 47: Aisenbrey discloses the method of the invention as described above in the rejection of Claim 40.  Aisenbrey further the method comprising: adding one or more filler materials to the extruder for mixing with the thermoset polymeric material prior to extrusion ([0035]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31, 32, 39, 41 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Aisenbrey (US PG publication 2006/0289189).
Regarding Claims 31, 32 and 41.  Aisenbrey discloses the method as described above in the rejection of claim 30. Aisenbrey further discloses wherein providing a thermoset polymeric material (pure material in the form of pellets [0034]), which would necessarily have less than 30% solvent) but fails to disclose that the polymeric material is provided as a powder. However, Aisenbrey discloses various forms in which the polymeric material can take ([0034]) and a person having ordinary skill in the art at the time of invention would have found powder to be an obvious variant of the disclose forms because polymer powders are well known in the art.
Regarding claims 39 and 48: Aisenbrey discloses the method of the invention as described above in the rejection of Claims 30 and 40, respectively.  Aisenbrey fails to .

Claims 36 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Aisenbrey (US PG publication 2006/0289189) as disclosed above in the rejection of claims 30 and 40 further in view of Song (Us Pg Pub 2018/0127897).
Regarding claims 36 and 45: Aisenbrey discloses the method of the invention as described above in the rejection of Claim 30.  Aisenbrey fails to specifically disclose removing one or more unwanted substances from the extruder via vacuum devolatilization. However, Song discloses vacuum degassing of a polymeric melt to prevent entrapment of gases in an extruder ([0032]).
Claims 37 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Aisenbrey (US PG publication 2006/0289189) as disclosed above in the rejection of claims 30 and 40 above, further in view of Lyons et al. (Us Pg Pub. 2016/0304695). 
Regarding claims 37 and 46: Aisenbrey discloses the method of the invention as described above in the rejection of Claim 30 and 40 respectively.  Aisenbrey failed to specifically disclose filtering the thermoset polymeric material prior to press extruding the thermoset polymeric material. However, Lyons et al. discloses that an extruder has an extrusion part a filtering part and a die typically ([0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.